Citation Nr: 1047060	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral high 
frequency hearing loss.

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a low back condition 
on the basis that new and material evidence sufficient to reopen 
the claim had not been submitted.  Further, by rating decision 
dated in May 2006, the RO denied the Veteran's claims for service 
connection for tinnitus and PTSD, and confirmed and continued the 
noncompensable evaluation in effect for bilateral high frequency 
hearing loss.  This appeal was previously before the Board and in 
May 2009, the Board concluded that because the RO reopened the 
low back claim, review on the merits would be conducted by the 
Board as well.  The entire appeal was remanded for additional 
development.  The case has been returned to the Board for further 
appellate consideration.  

In September 2010, a Video Conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A transcript 
of that hearing is of record.

The issues of entitlement to service connection for tinnitus, a 
low back disorder and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




FINDING OF FACT

On September 23, 2010, during the course of the Veteran's Board 
hearing, the Veteran withdrew the appeal with respect to the 
issue of entitlement to a compensable evaluation for bilateral 
high frequency hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant with 
respect to the issue of entitlement to a compensable evaluation 
for bilateral high frequency hearing loss have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, during the course of his Board hearing, the Veteran, 
through his authorized representative, withdrew the appeal with 
respect to the claim for entitlement to a compensable evaluation 
for bilateral high frequency hearing loss.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal on that issue and 
it is dismissed.


ORDER

The appeal on the issue of entitlement to a compensable 
evaluation for bilateral high frequency hearing loss is 
dismissed.

REMAND

After a review of the record, the Board observes that further 
development is still required prior to adjudicating the Veteran's 
claims for service connection for tinnitus, PTSD and a low back 
disorder.  

I.  Entitlement to service connection for tinnitus

The Veteran contends that he has tinnitus as a result of noise 
exposure from weapons, including artillery and small arms fire, 
during active service.  The Veteran's DD Form 214 indicates that 
his primary specialty title was field artillery.  He is currently 
service connected for bilateral hearing loss.  

The service treatment records show in August 1970, the Veteran 
sought treatment, reporting that he could not hear a thing out of 
his right ear.  He said that he was next to a mortar round that 
exploded.  He said that blood came out of his right ear and his 
ear was ringing badly.  Upon physical examination, there was no 
perforation present nor was there evidence of blood.  The 
impression was of traumatic ear injury.  The Veteran was seen 
later that month with complaints of hearing loss and fullness in 
the right ear.  Upon examination, both tympanic membranes were 
within normal limits and no perforation was noted.  Audiological 
testing at that time reportedly showed mild to moderate 
sensorineural hearing loss in the right ear with a small 4,000 
Hertz dip.  During the March 1971 separation examination, the 
ears were evaluated as normal, although the examination report 
also reflects that audiological testing was not performed.  

The Veteran was provided a VA examination for hearing loss in 
July 1974.  He reported a history of a bomb blowing up near him, 
resulting in deafness in the left ear for 2 months, which he 
indicated was okay at that time.  He denied having any present 
hearing loss and tinnitus was not indicated.  After an 
audiometric examination, the examiner remarked that the Veteran's 
hearing was "OK" and the diagnoses included history of 
deafness.


VA treatment records show that in January 2002, the Veteran 
called VA and reported that he had been experiencing crackling in 
both years for a while.  He was instructed to flush his ears out.  
He was seen in April 2002 for a consultation with an audiologist.  
During the April 2002 examination, the Veteran noted a decline in 
hearing and constant, unilateral tinnitus on the right.  The 
assessment was that given the complaint of constant unilateral 
tinnitus on the right, the Veteran would be scheduled for 
brainstem auditory evoked potentials (BAEP) testing to rule out 
retrocochlear pathology.  The Veteran was seen again in May 2002 
to have his ears lavaged.  The Veteran reported no increase in 
hearing acuity.  The Veteran was seen by an audiologist in June 
2002 for testing in light of slight pure tone asymmetry and 
unilateral tinnitus in the right ear.  After performing 
audiological testing, the examiner stated that it was considered 
to be a normal examination.  

The Veteran was provided with a VA audiological examination in 
May 2006.  The Veteran complained of tinnitus on the left.  He 
stated that on that day it sounded like a combination of a hum 
and ringing sound, but some days it sounded different and at 
other times the Veteran did not hear it at all.  The examiner 
stated that tinnitus could not be matched to any available 
audiometric stimuli at that time.  Otalgia and otorrhea were 
denied.  The Veteran was noted to have a history of military 
noise exposure.  The examiner stated that occupational and 
recreational noise exposure was not indicated.  After performing 
audiological tests, the examiner diagnosed hearing within normal 
limits at 500 to 2,000 Hertz, with a moderate sensorineural 
hearing loss at 3,000 to 4,000 Hertz, and intermittent tinnitus 
on the left.  The examiner observed that the Veteran had 
previously reported tinnitus in his right ear.  During the 
examination, the Veteran was complaining of intermittent tinnitus 
in his left ear.  The examiner opined that given the inconsistent 
report by the Veteran it is not considered likely that his 
current report of tinnitus on the left is stemming from his 
military noise exposure.  However, the examiner did not indicate 
whether the Veteran's tinnitus is related to his currently 
service-connected bilateral hearing loss.  Thus, the examination 
report should be returned to the examiner to obtain an opinion on 
that question.


II.  Entitlement to service connection for PTSD

The Veteran claims that he has PTSD as a result of stressors 
experienced during his service in Vietnam.  The DD Form 214 
reflects that the Veteran served in Vietnam from January 3, 1970 
to March 8, 1971, he was in field artillery during that time, and 
he received the Vietnam Service Medal and Vietnam Campaign Medal.  
He claims that his job in field artillery required him to travel 
to different places to set up fire bases.  

The Veteran has reported in written statements, through 
photographs, and during testimony during hearings before the RO 
and the Board, in-service stressors to include killing enemy 
soldiers; being attacked and overrun by the enemy; witnessing the 
deaths of dozens of American soldiers during attacks; and seeing 
dead bodies.

VA treatment records reflect that in February 2002, the Veteran 
underwent an initial evaluation for possible combat-related PTSD.  
He reported having served a 15 month tour in Vietnam, where he 
was in an artillery company setting up fire bases with exposure 
to major firefights, mortar attacks, and was overrun several 
times.  After a mental status examination, the examiner indicated 
that the Veteran was a Vietnam combat Veteran with no treatment 
history but increasing PTSD symptoms.  The Axis I diagnoses 
included chronic PTSD.

The Veteran did not receive any medicals indicative of combat 
service.  However, his service treatment records note he 
complained of loss of hearing in his right ear in August 1970 
when he was "next to a mortar round that exploded."  Thus, his 
contention of being exposed to mortar attacks is plausible and 
consistent with his service. 

It is noted that, effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD.  
The revised regulation indicates that if a stressor claimed by a 
veteran is related to that veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that a veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of that 
veteran's service, a veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  "[F]ear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).  

In light of the above, the Board finds that an examination must 
be afforded to the Veteran to determine if he suffers from PTSD 
related to in-service stressors, to include mortar attacks. 

III.  Entitlement to service connection for a low back 
disorder

The Veteran contends that he aggravated a preexisting back injury 
during active service due to repeatedly jumping out of 
helicopters which were hovering above the ground.  He testified 
that he would jump from the helicopters hovering about 20 feet 
above the ground into bomb craters which were softer.  He stated 
that occasionally they would miss the craters on landing and hit 
the harder ground.

Private treatment records dated prior to the Veteran's entrance 
into active service reflect that the Veteran had a history of 
trauma and injury to the cervical spine.  A December 1968 letter 
from the Veteran's chiropractor related the Veteran's history of 
medical treatment.  In July 1961, he fell while playing baseball 
and injured the right side of the cervical spine.  In October 
1964, the Veteran's father punched him in the shoulder, causing 
injury to the cervical spine.  He was unable to turn his neck to 
the right.  In February 1968, while roughhousing with his 
brother, the cervical spine became stiff and the Veteran was 
unable to turn his neck.  On each occasion the Veteran was 
treated and discharged.  The diagnosis was chronic reoccurring 
acute torticolis usually triggered by trauma.  The prognosis was 
that the condition would be chronic for the rest of the Veteran's 
life, and would return when triggered by trauma.  The 
chiropractor's conclusion was that the Veteran had permanent 
weakness in the cervical spine due to the original injury.  At 
that time he did not require treatment on a regular basis.  The 
Veteran had some discomfort but it had been coming and going by 
itself.  The chiropractor opined that the Veteran would be a poor 
risk for disability on active military service.

The service treatment records show that during the June 1969 
entrance examination, the Veteran reported a history of recurrent 
back pain.  He said that his neck and back are very sensitive to 
sudden movements and they tend to move out of place very easily 
with great pain later and difficulty breathing.  The examiner 
stated that the Veteran claimed chronic torticolis with trauma.  
However, upon physical examination, the spine was evaluated as 
normal.  The service treatment records are negative for further 
complaints, findings, or treatment with regards to any back or 
spine problems, and the spine was again evaluated as normal 
during the March 1971 separation examination.

After service, a July 1973 report from the private chiropractor 
discloses that the Veteran was injured in an on the job accident 
in May 1973.  The Veteran reported that while getting off a fork 
lift, he twisted his lower back and felt a strain in the right 
hip.  Pain then went to the left hip and down the leg.  The 
objective findings were reportedly of lumbosacral strain with 
myofascitis and sciatic neuralgia of the left leg.  The 
chiropractor also indicated that the accident above referred to 
was the only cause of the Veteran's condition.  Further, the 
chiropractor denied that the Veteran had any physical impairment 
due to previous accident or disease.  The chiropractor also 
remarked that the Veteran was then symptom free but may have a 
tendency toward reinjury.

An April 1974 VA hospital summary shows that the Veteran claimed 
fourteen years of low back pain.  He had been going to a 
chiropractor for the problem but he ran out of money.  The 
diagnosis upon discharge was of low back pain.   

A statement from the Veteran's private chiropractor dated in May 
1974 indicates diagnoses of "S" type spinal scoliosis and 
chronic recurring lumbosacral strain with sciatic pain in the 
left leg.  The chiropractor remarked that the Veteran had a long 
history of lower back and neck injuries dating back to childhood 
injuries. 

The Veteran was provided a VA examination in July 1974.  The 
Veteran reported that he had trouble with his back prior to 
entrance in the service.  He said that the back pain continued in 
the service.  X-rays at that time showed normal lumbosacral spine 
(opaque spinal canal).  After a physical examination, the 
diagnosis was of chronic low back pain which existed prior to 
entrance to service or which questionably had a psychological 
basis.  

In a May 1976 letter, the private chiropractor indicated that the 
Veteran's back is worse than before he went into the service.  
The chiropractor stated that his back was aggravated beyond its 
normal progression by trauma received in the service.  He also 
said that prior to the Veteran's entrance into active service, 
the problem was confined to the cervical-dorsal area.  The 
current problems with the lumbar area originated since his 
service time.  

Recent VA treatment records show that in August 2001, the Veteran 
sought treatment for left side lower back pain of 5 days 
duration, and the impression was lower back muscle strain.  In 
January 2002, the Veteran sought treatment for sudden onset low 
back pain after slipping on ice.  X-rays showed mild vertebral 
body height loss of L5 of indeterminate age, although it appeared 
more likely to be chronic than acute based on plain film 
observations.  Magnetic resonance imaging (MRI) showed extruded 
disc fragments at L2-3, L4-5, and L5-S1.  There was also diffuse 
disc bulge with a subtotal annular tear at L3-4.  He subsequently 
re-injured himself when he returned to work driving a limo for 10 
hours straight.

In light of the above, the Board finds that the Veteran should be 
scheduled for another VA examination to determine the nature of 
the Veteran's present low back disorder and an opinion as to its 
possible relationship to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Relevant ongoing VA medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
treated him for a low back disability prior 
to and since his discharge from service, to 
include the treatment records from his 
private chiropractor.  After securing the 
necessary release, the RO/AMC should request 
any records identified by the Veteran which 
are not duplicates of those already contained 
in the claims file.

2.  Obtain relevant treatment records, 
including any mental health treatment 
records, from the VA Connecticut Healthcare 
System dating since February 2006.

3.  Schedule the Veteran for a VA psychiatric 
examination to determine whether he suffers 
from PTSD as a result of his military 
service.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be conducted 
and the results reported.  If the examiner 
finds that a diagnosis of PTSD is warranted, 
then the examiner should clearly report the 
stressor(s) upon which the diagnosis is 
based.  A rationale for all opinions 
expressed should be provided.

4.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by a 
physician to determine the nature of his 
current low back condition and to obtain an 
opinion as to its possible relationship to 
service.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide the diagnosis of any current 
low back condition identified.  The examiner 
should provide an opinion as to whether the 
current low back disorder is at least as 
likely as not (50 percent probability or 
greater) related to the Veteran's military 
service, to include the Veteran's contention 
of jumping from hovering helicopters.  If the 
examiner concludes the current disorder is 
related to service, he/she should provide an 
opinion as to whether a low back disability 
clearly existed prior to service and if so, 
underwent a permanent increase in severity 
beyond normal progression during service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Return the claims folder to the examiner 
who conducted the May 2006 Audiological 
examination if available.  Ask her to review 
the claims file and provide an opinion as to 
whether it is at least as likely as not (50 
percent probability) that the Veteran's 
tinnitus is related to his service-connected 
bilateral hearing loss.  A rationale for the 
opinion should be set forth.  If that 
examiner is not available, the opinion should 
be provided by another examiner of similar 
qualifications.  If a new VA examination is 
deemed necessary by the examiner to provide 
the requested opinion, one should be 
scheduled.

6.  Following completion of the above, the 
RO/AMC should readjudicate the claim for 
tinnitus.  If the claim remains denied, the 
Veteran should be provided with VCAA notice 
on how to establish service connection on a 
secondary basis for that claim.

7.  Following completion of the above, the 
RO/AMC should readjudicate the claims.  If 
the benefits sought remain denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
appellate action, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


